Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on January 26, 2022.
Claims 1-7 and 10-22 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 7 and 8 of the applicant’s remarks, the applicant argues that Jeong fails to teach “a radio access network shared by a plurality of mobile network operators.”  The examiner respectfully disagrees.  Jeong [0074] explains the terminal the terminal compares the support service information acquired from the base station to select another operator.  Jeong [0032] explains that the base station providing an interworking function for the terminal to communicate with a variety of Radio Access Technologies.  Jeong [0068], [0075] explains that the network efficiency is improved when the terminal can selected from two or more operators with regards to receiving a better QoS from one operator over another.  Therefore, Jeong teaches upon attempting to connect by the UE and determining to use a better operator via selection of a core network.  The rejection is maintained as further explained below.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2018/0262980 A1 (herein “Jeong”).

Claims 1, 18, and 22
Consider claim 1, Jeong teaches a method of selecting a mobile network operator for a network communication from a wireless communication device, the wireless communication device being registered with a default mobile network operator, comprising the steps of: 
receiving, from the wireless communication device, the network communication at a radio access network shared by a plurality of mobile network operators (see Jeong Fig. 2, [0044] note radio resource control setup between the terminal and the base station); 
identifying, from the plurality of mobile network operators, an improved mobile network operator having an improved network characteristic compared to the default mobile network operator (see Jeong Fig. 2, [0048], [0068], [0074] note using the obtained service information the base station selects a dedicated core network); and 
selecting the improved mobile network operator through which to route the network communication (see Jeong Fig. 2, [0048], [0068], [0074] note using the obtained service information the base station selects a dedicated core network). 
Claim(s) 18 and 22 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Jeong teaches wherein at least one of the identifying or the selecting are performed by a mobile network operator (see Jeong Fig. 2, [0048] note base station 20 selects the MME/dedicated core network). 

Claim 3
Consider claim 3, Jeong teaches further comprising preventing the wireless communication device from registering with the default mobile network operator in response to identifying the improved mobile network operator (see Jeong Fig. 2, [0016], [0048] note base station 20 selects the MME/dedicated core network thus preventing the core network from being incorrectly selected). 

Claim 4
Consider claim 4, Jeong teaches wherein the network communication is received at a radio access point of the radio access network, the identifying is performed so as to identify an improved mobile network operator accessible via the radio access point, and the selecting is performed so as to select the improved mobile network operator to route the network communication via the radio access point (see Jeong Fig. 2, [0044]-[0048] note RRC set up with the base station 20 which selects the MME/dedicated core network).

Claim 5
Consider claim 5, Jeong teaches wherein identifying the improved mobile network operator is performed subsequently to having attempted to register the wireless communication device with the default mobile network operator (see Jeong [0007], [0035] note attempting to attach two times). 

Claim 6
Consider claim 6, Jeong teaches further comprising interrogating a network of at least one of the mobile network operators thereby to determine a network characteristic of at least one of the mobile network operators, and identifying the improved mobile network operator in dependence on the determined network characteristic (see Jeong [0047], [0048] note request slice type information). 

Claim 7
Consider claim 7, Jeong teaches wherein the network characteristic is a network performance parameter, an availability of a network service, or a characteristic of a core of a network (see Jeong [0068], [0098] QoS, supported services). 

Claim 10
Consider claim 10, Jeong teaches further comprising identifying a type of network communication being, or to be, communicated by the wireless communication device, and identifying the improved mobile network operator in dependence on the identified type of network communication (see Jeong [0048] note user’s subscribed type of service). 

Claim 11
Consider claim 11, Jeong teaches wherein the identified improved mobile network operator is selected for an entire session that is associated with the network communication (see Jeong [0048] note the dedicated core network is selected to provide the user’s subscribed type of service). 

Claim 12
Consider claim 12, Jeong teaches wherein the improved mobile network operator is selected despite at least one other of the mobile network operators being available or suitable to route the network communication (see Jeong [0068] selected Operator B over Operator A for the supported services). 

Claim 13
Consider claim 13, Jeong teaches further comprising ranking or weighting a plurality of network characteristics in dependence on an importance of the network characteristics, and identifying the improved network operator in dependence on the ranking or the weighting of the plurality of network characteristics (see Jeong [0068] determining that an Operator supports the service, then determining to use the QoS to select Operator B over Operator A for the supported services). 

Claim 14
Consider claim 14, Jeong teaches wherein the network characteristics are ranked or weighted in dependence on the importance of the network characteristics to the identified type of network communication  (see Jeong [0068] determining that an Operator supports the service, then determining to use the QoS to select Operator B over Operator A for the supported services). 

Claim 15
Consider claim 15, Jeong teaches wherein the improved mobile network operator is further selected in dependence on a predefined set of rules (see Jeong [0068] determining to select Operator B with the higher QoS).

Claim 16
Consider claim 16, Jeong teaches wherein the radio access network is shared by the plurality of mobile network operators as a Multi-Operator Core Network (MOCN) (see Jeong [0068] operator A and operator B). 

Claim 17
Consider claim 17, Jeong teaches wherein the radio access network is shared by the plurality of mobile network operators as a Mobile Operator Radio Access Network (MORAN) (see Jeong [0068] operator A and operator B). 

Claim 19
Consider claim 19, Jeong teaches wherein at least one of the processor of the controller is provided as part of a radio network access point (see Jeong Fig. 2, [0043] note base station which inherently includes a processor). 

Claim 20
Consider claim 20, Jeong teaches further comprising an interrogator for interrogating at least two of the mobile network operators thereby to determine a network characteristic of the at least two of the mobile network operators (see Jeong [0068] determining that an Operator supports the service, then determining to use the QoS to select Operator B over Operator A for the supported services). 

Claim 21
Consider claim 21, Jeong teaches further comprising a database for storing the network characteristic (see Jeong Fig. 2, [0043], [0047] note Service Information DB). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647